MEMORANDUM**
Edwin Crosby appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his action regarding the Air Force’s designation of the reason for his discharge in 1971. He seeks to set aside a prior judgment of the United States District Court in New York. We affirm for the reasons stated in the district court’s Order filed on May 7, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.